Exhibit 10.1


ASSET PURCHASE AGREEMENT






This Asset Purchase Agreement (this "Agreement"), dated June 9th, 2015, is made
between THC Farmaceuticals, Inc., a Utah corporation located at 7170 E. McDonald
Drive, Suite 3, Scottsdale, Arizona 85253 (the "Seller") and Rocky Mountain
Ayre, Inc., a Delaware Corporation located at 3500 South Dupont Highway, Dover,
Delaware 19901 (the "Buyer" or "RMTN").


RECITALS


WHEREAS, Seller it is the owner to all rights, title and interest in
hempcoin.com and approximately 2.5 billion Hempcoins mined as a "Litecoin" type
of "crypto currency".


WHEREAS, the Buyer desires to acquire the Hempcoin assets described in Section
1.1 in consideration of issuing 8,745,000 restricted shares of Buyer's common
stock to Seller, and Seller desires to sell under such terms and the terms
hereof.


WHEREAS, capitalized terms used, and not otherwise defined, in this Agreement
shall have the meanings assigned to such terms in Section 8.1.


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties agree as follows:


ARTICLE 1
ASSETS


Section 1.1                          Sale of Assets


Upon the terms and subject to the conditions set forth in this Agreement, at the
Closing, the Seller will sell to Buyer the following assets:



a. the domain name hempcoin.com;




b. 1,500,000,000 hempcoins; and




c. all intellectual property associated with hempcoin.com, hempcoin purse, and
hempcoin as a crypto currency, including any copyrights, trademarks and patents,
whether registered or unregistered, statutory or common law (and any rights to
claim or register such intellectual property).



The foregoing shall be collectively referred to herein as the "Assets".






-1-

--------------------------------------------------------------------------------

 
ARTICLE 2
PURCHASE PRICE; ADDITIONAL TERMS


Section 2.1                          Purchase Price


In consideration of the receipt of the Assets from Seller, the Buyer will issue
to the Seller 8,745,000 fully paid and non-assessable restricted shares of
Buyer's common stock ("the Purchase Price") and will meet the additional terms
provided for herein.


Section 2.2                          Shares of Common Stock Outstanding Post
Closing


After the transaction described above has been completed, there will be a total
of 543,745,000 shares of Buyer's common stock outstanding of which 500,000,000
shares will be reserved pursuant to Section 2.3 below.  Therefore, upon closing,
Seller will own approximately 19.99% of the Buyer's common stock, excluding the
Backing Shares (defined below).


Section 2.3                          Backing of Hempcoins.


Buyer shall back 100% of the maximum amount of Hempcoins to be mined (5 billion)
at all times during the life of the company with 500 million shares of RMTN
common stock (the "Backing Shares") representing a ratio of 1 share of RMTN
stock per each 10 Hempcoins.  Said ratio of 1 share of RMTN common stock per
each 10 Hempcoins shall not be reduced at any time for any reason by any actions
of RMTN or a third party.


RMTN shall hold a physical certificate for 500 million shares representing the
Backing Shares for the benefit of the Hempcoin holders.  Said certificate shall
not be subject to sale or transfer to a third party.


RMTN Board of Directors shall maintain exclusive voting rights for the Backing
Shares.


Section 2.4                          Dividends


Buyer shall pay regular dividends of Hempcoins to RMTN shareholders as follows: 
(1) during the first 24 months after Closing, shareholders of RMTN will receive
a quarterly Hempcoin dividend at a ratio of one coin for one share held on the
ex-dividend date for such quarter; (2) during the second 24 months period
following Closing, shareholders of RMTN will receive a quarterly Hempcoin
dividend at a ratio of one coin for every two shares held on the ex-dividend
date for such quarter; (3) during the third 24 months period after Closing,
shareholders of RMTN will receive a quarterly Hempcoin dividend at a ratio of
one coin for every four shares held on the ex-dividend date for such quarter. 
No hempcoin dividends will be payable more than 72 months after Closing.  The
Backing Shares shall be exempt from receiving any dividends. Buyer's board of
directors may adjust or eliminate the required dividend provided for above so
long as such adjustment or elimination is in the interest of RMTN and is made in
good faith.


Section 2.5                          Authorized Shares; Anti-dilution.




-2-

--------------------------------------------------------------------------------

 
Prior to Closing, the Buyer shall increase its authorized shares of common stock
from 100 million to 600 million.  However, Buyer may not increase its authorized
shares of common stock above 600 million or issue any preferred stock without
the express written approval of the Seller, its successor or assignee(s).


Buyer shall exercise its best business judgment in allowing hempcoins to enter
into the market when, where and if it may legally do so, and for use for
strategic acquisitions.  Buyer shall uphold its fiduciary duty at all times to
act in a manner that will benefit the value of the shares and not decrease the
share value. Buyer agrees that it will not dilute Seller's ownership in RMTN to
less than 3.333% of the entire amount of RMTN's issued shares, excluding the
Backing Shares.


Section 2.5                          No Toxic Funding or Toxic Debt.


Buyer agrees to have seller review of any proposed financing in order to avoid
any financing which is "toxic" or has an inherent capacity for dilution of the
company.  Such "toxic" financing generally is the result of convertible debt or
other such strategy without a pre­determined minimum price of conversion.  Any
such financing where the extent of dilution cannot be determined (or is
determined to be less than $0.10 per share) is strictly prohibited. 
Furthermore, Buyer will not issue or agree to issue shares of its common stock
at less than $0.10 per share.  Likewise, Buyer will not issue or agree to issue
any preferred stock at a price less than the equivalent of $0.10 a share after
fully converting the same to common stock.


Section 2.6                          Development Costs and Server Fees; Social
Media;


Seller will reimburse Buyer for the reasonable development costs and server fees
associated with the Hempcoin system for a period of 2 years, up to a maximum
amount of $10,000 per year.


Seller will retain Green Touch Awareness, Inc. to handle social media for RMTN
and pay for the cost for such service for a period of 2 years.


ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE SELLER


The Seller represents and warrants to the Buyer as follows:


Section 3.1                          Title to Assets


Seller has good and marketable title to the Assets (including the Hempcoins) and
any other property transferred pursuant to this Agreement, and such Assets and
property are free and clear of any liens and encumbrances.  Furthermore, Seller
has limited the maximum amount of Hempcoins to be mined at 5 billion.






-3-

--------------------------------------------------------------------------------

 
Section 3.2                          Corporate Authorization


Seller has all necessary corporate power and authority to enter into this
Agreement and to consummate the transactions contemplated hereunder.  The board
of directors of the Seller has approved this Agreement and the transactions
contemplated hereby and thereby, and no further corporate or stockholder action
is required on the part of the Buyer in connection with the consummation of the
transactions contemplated by this Agreement.  The execution, delivery and
performance of this Agreement and the consummation by the Seller of the
transactions contemplated hereunder and hereunder have been duly and validly
authorized by all necessary corporate action on the part of the Seller.  This
Agreement has been and the other Transaction Documents have been, or will be, as
applicable, duly executed and delivered by the Seller and, assuming the due
authorization, execution and delivery hereof by the Buyer, constitute, or will
constitute, as applicable, legal, valid and binding agreements of the Seller.




Section 3.3                          Non-Contravention


The execution, delivery and performance by the Seller of this Agreement and the
other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby do not and will not (1) require any consent or
other action by any Person under, constitute a default under or give rise to a
right of termination, cancellation or acceleration of any right or obligation or
to the loss of any benefit or material adverse modification of the effect
(including an increase in the price paid by, or cost to, the Seller) of, or
under any provision of any agreement or other instrument to which any Seller is
a party or that is binding upon any Seller or any license, franchise, permit or
other similar authorization held by any Seller or (2) violate, conflict with or
result in any breach, default or contravention of (with due notice or lapse of
time or both), or the creation or imposition of any Liens on the Assets.


Section 3.4                          Litigation


No litigation (including derivative actions), arbitration proceeding or
governmental investigation or proceeding is pending or, threatened against
Seller regarding the Assets.


Section 3.5                          Accuracy of Statements


The representations and warranties of the Seller contained in this Agreement, do
not contain any untrue statement of a material fact and do not omit to state a
material fact that would make the representations and warranties untrue in a
material respect.


Section 3.6                          Finders and Investment Bankers


There is no broker, finder or other intermediary who has been retained by or is
authorized to act on behalf of the Seller who might be entitled to any fee or
commission in connection with the transactions contemplated by this Agreement.






-4-

--------------------------------------------------------------------------------

 
Documents have been, or will be, as applicable, duly executed and delivered by
the Buyer and, assuming the due authorization, execution and delivery hereof by
the Seller, constitute, or will constitute, as applicable, legal, valid and
binding agreements of the Buyer.


Section 4.3                          Governmental Authorization


The execution, delivery and performance by the Buyer of this Agreement and the
other Transaction Documents and the consummation by the Buyer of the
transactions contemplated hereby and thereby do not require any consent,
approval, compliance, exemption, authorization or permit of or other action by,
or filing with, any Governmental Authority, other than such requirements which
have already been completed, filings and approvals which are not required prior
to the consummation of the transactions contemplated by this Agreement and the
other Transaction Documents or where the failure of any such consent, approval,
compliance, exemption, authorization or permit to be obtained, action to be
taken or filing to be made would not have, individually or in the aggregate, a
Buyer Material Adverse Effect.


Section 4.4                          Non-Contravention


The execution, delivery and performance by the Buyer of this Agreement and the
other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby do not and will not (a) contravene or conflict
with or result in any violation or breach of any provision of the certificate of
incorporation or bylaws of the Buyer, (b) assuming compliance with the matters
referred to in Section 4.3, contravene or conflict with or result in a violation
or breach of any provision of any Requirement of Law or Order binding upon or
applicable to the Buyer, or (c) require any consent or other action by any
Person under, constitute a default under or give rise to a right of termination,
cancellation or acceleration of any right or obligation or to the loss of any
benefit or material adverse modification of the effect (including an increase in
the price paid by, or cost to, the Buyer) of, or under any provision of any
agreement or other instrument to which any Buyer is a party or that is binding
upon any Buyer or any license, franchise, permit or other similar authorization
held by any Buyer or (d) violate, conflict with or result in any breach, default
or contravention of (with due notice or lapse of time or both), or the creation
or imposition of any Liens on any asset of the Buyer or that would not have,
individually or in the aggregate, a Buyer Material Adverse Effect.


Section 4.5                          Financial Condition


The Buyer has delivered to the Seller true and correct copies of its annual
report and financial statements of Buyer for the fiscal year ended December 31,
2014 and 2013 (the "Buyer Annual Financials").  The Buyer Annual Financials have
been prepared in accordance with GAAP and present fairly in all material
respects the combined or consolidated financial condition (as applicable) of the
applicable entities, as the case may be, as of the dates thereof and the
combined or consolidated results of operations (as applicable) of the applicable
entities for the period then ended.


Section 4.6                          Absence of Certain Changes






-6-

--------------------------------------------------------------------------------

 
Since inception, the Buyer has operated its business, in all material respects,
in the ordinary course consistent with past practices, and there has not been a
Buyer Material Adverse Effect.


Section 4.7                          Litigation


No litigation (including derivative actions), arbitration proceeding or
governmental investigation or proceeding is pending or, threatened against the
Buyer or any of Buyer's officers or directors which, if adversely determined,
would reasonably be expected to have a Buyer Material Adverse Effect.


Section 4.8                          Taxes


The Buyer has timely filed all Tax Returns and reports required to be filed by
it and has paid all taxes as shown to be owed on such returns and reports.


Section 4.9                          Compliance with Laws; Government Approvals


 (1)   The Buyer is in compliance with any Requirement of Law, Order, permit,
license or other governmental authorization or approval applicable to its
business or by which any of its properties, assets or operations of its business
is bound or affected, except for failures to comply or violations that would not
have, individually or in the aggregate, a Buyer Material Adverse Effect.  To the
Buyer's knowledge, since its inceptions, the Buyer, in the operation of its
business, has not violated any applicable Requirement of Law, Order, permit,
license or other governmental authorization or approval, except for violations
which, individually or in the aggregate, would not have a Buyer Material Adverse
Effect.


 (2)   The Buyer holds all orders and all consents, permits, licenses,
variances, exemptions and approvals from Governmental Authorities that are
material to the operation of its business.  The Buyer is in compliance with the
terms of such consents, permits, licenses, variances, exemptions, orders and
approvals, except where the failure to so comply would not have, individually or
in the aggregate, a Buyer Material Adverse Effect.


Section 4.10                       Accuracy of Statements


The representations and warranties of the Buyer contained in this Agreement,
taken together and as modified by any Schedules or Exhibits, do not contain any
untrue statement of a material fact and do not omit to state a material fact
that would make the representations and warranties untrue in a material respect.


Section 4.11                       Securities and Exchange Commission Filings


The Buyer will work diligently with a PCAOB Auditor to complete 2 years of audit
financial statements and complete a registration statement for the RMTN by July
31, 2016. Until






-7-

--------------------------------------------------------------------------------

 
such time, RMTN will keep all filings current with OTC Markets according to SEC
rules 15c-2-11. Once registered as a reporting company with the SEC, RMTN agrees
to file all forms, reports, schedules, statements and other documents (including
all exhibits, annexes, supplements and amendments to such documents) required to
be filed by it under the Securities Exchange Act of 1934, as amended (the
"Exchange Act") and the Securities Act of 1933, as amended (the "Securities
Act"), (such documents shall be referred to herein as, the "SEC Reports").


Section 4.12                       Finders and Investment Bankers


There is no broker, finder or other intermediary who has been retained by or is
authorized to act on behalf of the Buyer who might be entitled to any fee or
commission in connection with the transactions contemplated by this Agreement.






Section 4.13                       Buyer Not Subject To Bankruptcy


Buyer is not and has not been the subject of any voluntary or involuntary
bankruptcy proceedings.


Section 4.14                       Capitalization of Buyer


Buyer has 35,000,000 shares of common stock outstanding and 0 shares of
preferred stock issued and outstanding and has no outstanding options, warrants
or other securities exercisable or convertible into shares of Buyer's  common or
preferred stock other than as described in Buyer's financial statements filed
with OTC Markets.  However, on or after the date hereof and prior to the
Closing, Buyer intends to increase its authorized number of common stock from
100 million to 600 million shares and issue 500,000,000 shares of its common
stock to Buyer as the Backing Shares.


Section 4.15                       Blank Check or Shell Company


Buyer is not a "blank check company" as such term is defined by Rule 419 of the
Securities Act and has never offered any securities pursuant to Rule 419 of the
Securities Act. Further, Buyer is not a "shell company" as that term is defined
in Rule 405 of the Securities Act of 1933, as amended.


Section 4.16                       No Other Representations


Except as specifically set forth in this Article IV, the Buyer has not made, and
the Seller agrees that it has not relied upon, any other representations or
warranties, whether expressed or implied.


ARTICLE 5
COVENANTS


Section 5.1                          Confidentiality








-8-

--------------------------------------------------------------------------------

 


Seller and Buyer acknowledge that the transactions described herein are of a
confidential nature and Seller and Buyer agree not to disclose any of such
confidential information, except to (i) their respective legal, financial, and
accow1ting advisors, (ii) their lenders, shareholders, officers, and directors,
or (iii) as required by law.


Section 5.2                          Further Assurances


 (1)   From time to time following the Closing, at the request of any of the
parties and without further consideration, the Buyer or the Seller, as the case
may be, shall cause their applicable Affiliates to, execute and deliver such
further documents, perform such further acts, and fully cooperate with each
other, as may be reasonably necessary in order to effectively transfer and
convey the Assets to the Buyer on the terms herein contained, and to otherwise
comply with the terms of this Agreement and the other Transaction Documents.


 (2)   Each of the parties shall, as promptly as practicable after the Closing
Date, make all filings required to be made by it under any Requirement of Law
relating to the transactions contemplated by this Agreement and shall cooperate
with the other parties with respect to such filings.


Section 5.3                          Indemnification


 (1)   The Seller agrees to indemnify and hold harmless the Buyer (and its
directors, officers, managers, members, employees, successors and assigns,
referred to collectively herein as the "Buyer Indemnified Parties" ) from and
against any Losses arising out of or relating to any breach by the Seller of any
representation, warranty, covenant or agreement of the Seller pursuant to this
Agreement.


 (2)   The Buyer agrees to indemnify and hold harmless the Seller (and its
directors, officers, managers, members, employees, successors and assigns,
referred to collectively herein as the "Seller Indemnified Parties", and
together with the Buyer Indemnified Parties, the "Indemnitee") from and against
any Losses arising out of or relating to any breach by the Buyer of any
representation, warranty, covenant or agreement of the Buyer pursuant to this
Agreement.


Section 5.4                          Indemnification Procedures


 (1)   Promptly after discovery or receipt by any Indemnitee of notice of any
demand, claim or circumstance which would or might give rise to a claim or the
commencement (or threatened commencement) of any action, proceeding or
investigation (an "Asserted Liability") that may result in Losses, the
Indemnitee shall give written notice thereof (the "Claims Notice") to the Person
or Persons obligated to provide indemnification pursuant to Section 5.3
(collectively, the "Indemnifying Party"). The Claims Notice shall describe the
Asserted Liability in reasonable detail and shall indicate the amount
(estimated, if necessary, and to the extent feasible) of the Losses that have








-9-

--------------------------------------------------------------------------------

 
been or may be suffered by the Indemnitee.  The Indemnitee shall thereupon give
the Indemnifying Party reasonable access to the books, records and assets of the
Indemnitee which evidence or support such Claims Notice and any act, omission or
occurrence giving rise to such claim and the right, upon prior notice during
normal business hours, to interview any appropriate personnel of the Indemnitee
related thereto.  Not more than thirty (30) days following receipt of the Claims
Notice, the Indemnified Party shall give written notice to the Indemnitee that
it either (i) accepts liability for the matter set forth in the Claims Notice,
and the amount thereof, or (ii) disputes such liability and/or the amount
thereof, and the specific grounds for such dispute.  Failure of the Indemnitee
to give the notice provided in the preceding sentence within the time period
there provided shall have the same effect as notice under clause (i) of the
preceding sentence.  If the Indemnifying Party gives timely notice to the
Indemnitee that it disputes liability for the matter set forth in a Claims
Notice, and/or the amount thereof, the parties shall endeavor for a period of
twenty (20) days following the Indemnitee's receipt of such notice (the
"Reconciliation Period'') to resolve their differences.  Thereafter, any party
shall be free to institute litigation to resolve such differences.


 (2)   The Indemnifying Party may elect to compromise or defend, at its own
expense and by its own counsel, any Asserted Liability for which it has
accepted, or is deemed to have accepted, liability pursuant to Section 5.4(1). 
If the Indemnifying Party elects to compromise or defend such Asserted
Liability, it shall within thirty (30) days (or sooner, if the nature of the
Asserted Liability so requires) notify the Indemnitee in writing of its intent
to do so.  In such event, the Indemnitee shall cooperate, at the expense of the
Indemnifying Party, in the compromise of, or defense against, such Asserted
Liability and may also, at its option, choose to participate in such defense or
compromise through counsel of its choosing at its expense.  If the Indemnifying
Party elects not to compromise or defend the Asserted Liability, fails to notify
the Indemnitee of its election as herein provided or contests its obligation to
indemnify under this Agreement, the Indemnitee may pay, compromise or defend
such Asserted Liability.  Notwithstanding the foregoing, neither the
Indemnifying Party nor the Indemnitee may settle or compromise any claim over
the written objection of the other; provided, however, that (i) consent to
settlement or compromise shall not be unreasonably withheld or delayed and (ii)
the Indemnifying Party may settle claims for monetary damages, only, without the
consent of the Indemnitee.


 (3)   Notwithstanding any other provision contained herein to the contrary, the
failure to notify, or any delay in notifying, the Indemnifying Party of an
Asserted Liability will not relieve the Indemnifying Party of any liability that
it may have to the Indemnitee, except to the extent the Indemnifying Party's
position is prejudiced as a result of any failure or delay of the Indemnitee in
providing any Claims Notice to such Indemnifying Party.


Section 5.5                          Confidential Information


At all times after the Closing Date, the parties and their directors, officers,
employees, accountants, consultants, legal counsel, investment bankers, agents
and other representatives










-10-

--------------------------------------------------------------------------------

 
shall treat in confidence,  and shall not use in any manner, information
obtained  from another party that is confidential  or proprietary ("Confidential
Information").  Confidential Information shall not be communicated to any third
Person (other than the parties' respective counsel, accountants, financial
advisors or consultants who shall also agree to maintain the confidentiality of,
and to not use, the Confidential Information).  The obligation to treat
Confidential Information in confidence shall not apply to any Confidential
Information which (i) is or becomes available to any party from a source other
than another party, (ii) is or becomes available to the public other than as a
result of disclosure by such party or (iii) is required to be disclosed under
applicable law or judicial process, but only to the extent it must be disclosed.


Section 5.6                          Exchange of Information


Each of the parties represents  to the other that it is a sophisticated investor
as that term is defined in the rules and regulations of the Securities  and
Exchange  Commission; is familiar with the other party's  business or Assets, as
the case may be; and, has had an opportunity to ask questions of the other party
or its management.


ARTICLE 6
CLOSING


Section 6.1                          Closing Date and Place


The closing of the transactions contemplated hereby (the "Closing") will take
place on or before July 1, 2015 as determined by the parties (the "Closing
Date").


ARTICLE7
CONDITIONS TO SELLER CLOSING


The following events are conditions to Seller consummating the transactions
contemplated by this agreement and the Closing thereof:


Section 7.1                          Increase Authorized Shares


Buyer will increase the authorized number of shares of its common stock to 600
million.


Section 7.2                          Issuance of Shares of Common Stock


Buyer will issue 8,745,000 restricted shares of common stock to Seller.


Buyer will issue 500,000,000 restricted shares of common stock to Buyer as the
Backing Shares.


Section 7.3                          Transfer of Assets


Concurrently with the payments set forth in Section 7.2 above, Seller will
transfer to Buyer all right, title and interest in and to the Assets.


-11-

--------------------------------------------------------------------------------

 






ARTICLE 8
MISCELLANEOUS


Section 8.1                          Definitions


As used in this Agreement, and unless the context requires a different meaning,
the following terms have the meanings indicated:


"Affiliate" means with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such specified Person.


"Business Day" means any day other than a Saturday, Sunday or a federal holiday,
and shall consist of the time period from 12:01 a.m. through 12:00 midnight
Eastern Time.


"GAAP" means the generally accepted accounting principles in the United States
as defined by controlling pronouncements of the Financial Accounting Standards
Board, as from time to time supplemented and amended.


"Governmental Authority" means any domestic, foreign, international, national,
federal, state, provincial or local governmental, regulatory or administrative
authority, agency, commission, court, tribunal, arbitral body or self-regulated
entity.


"Losses" mean any claims, actions, proceedings, losses, liabilities, damages,
costs and expenses including, without limitation, reasonable fees and expenses
of counsel incurred by the applicable Indemnitee in any claim, action or
proceeding.


"Order" means any order, judgment, injunction, award, decree or writ handed down
or imposed by any Governmental Authority.


"Person" means any individual , firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, Governmental Authority or other entity of any kind,
and shall include any successor (by merger or otherwise) to such entity.


"Requirement of Law" means, as to any Person, any law, statute, treaty, rule,
regulation, right, privilege, qualification, license, franchise or determination
of an arbitrator or a court or other Governmental Authority or stock exchange,
in each applicable or binding upon such Person or any of its property or to
which such Person or any of its property is subject or pertaining to any or all
of the transactions contemplated or referred to herein.




-12-

--------------------------------------------------------------------------------

 




"Transaction Documents" means, collectively, this Agreement, the Bill of Sale
and Assignment documents, and any other documents delivered pursuant to this
Agreement.


Section 8.2                          Governing Law; Consent to Jurisdiction


This agreement shall be governed by and construed in accordance with the laws of
the State of Nevada without regard to conflict of law principles thereof.  Each
of the parties hereto agrees that any legal action between the parties relating
to the performance of this agreement or the interpretation or enforcement of the
terms hereof or thereof, shall exclusively be brought in the state or federal
courts of the state of Nevada, having jurisdiction of the subject matter
thereof, and each party irrevocably consents to personal jurisdiction in any
such state court, waives any right to object to such venue or to assert the
defense of forum non-conveniens, and agrees that service of complaint or other
process may be made by certified or registered mail addressed to such party at
the address set forth in section 8.10.


Section 8.3                          Entire Agreement; Construction


 (1)   This Agreement and the other Transaction Documents (including all
agreements and other documents contemplated herein and therein) constitute the
entire agreement among the parties relating to the subject matter hereof and
supersedes any prior understandings or agreements, written or oral, that relate
to the subject hereof (including any term sheets).


 (2)   This Agreement and the other Transaction Documents may not be assigned
without the prior written consent of the other parties hereto.


 (3)   This Agreement and the other Transaction Documents may not be amended
except by a writing that specifically references this Agreement and the other
Transaction Documents, as applicable, and that is signed by each party to this
Agreement and the other Transaction Documents, as applicable, provided that any
amendment requiring approval of the stockholders of the Buyer under Requirements
of Law may not be made without the requisite approval of those stockholders. 
The parties agree that each of them participated in the preparation and
negotiation of this Agreement and the other Transaction Documents and the
agreements contemplated hereby and thereby and that none of this Agreement and
the other Transaction Documents nor any of the agreements contemplated hereby or
thereby shall be construed against any party by virtue of the fact that any
party prepared or drafted such agreements.  Nothing in this Agreement and t
other Transaction Documents, expressed or implied, is intended or shall be
construed to confer upon, or create in, any Person other than the parties and
their respective successors and permitted assigns and Indemnitees any right,
remedy, claim or obligation under or by reason of this Agreement and the other
Transaction Documents, as the case may be.


Section 8.4                          Interpretation










-13-

--------------------------------------------------------------------------------

 
The table of contents and headings in this Agreement are for reference only and
shall not affect the meaning or interpretation of this Agreement.  Definitions
shall apply equally to both the singular and plural forms of the terms defined. 
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.  All references in this Agreement to
Articles, Sections and Exhibits shall be deemed to be references to Articles and
Sections of, and Exhibits to, this Agreement unless the context shall otherwise
require.  The words "include," "includes" and "including" when used in this
Agreement shall be deemed to be followed by the phrase "without limitation." 
The words "hereof," "herein" and "hereunder" and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.  Unless otherwise expressly provided
herein, any agreement, instrument or statute defined or referred to herein or in
any agreement or instrument referred to herein shall mean such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein.


Section 8.5                          Severability


The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability or the other provisions of this Agreement.  If any provision of
this Agreement, or the application of that provision to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable .and equitable
provision shall be substituted for that provision in order to carry out, so far
as may be valid and enforceable, the intent and purpose of the invalid or
unenforceable provision and (b) the remainder of this Agreement and the
application of the provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability,  nor shall such invalidity or
unenforceability affect the validity or enforceability of the provision, or the
application of that provision, in any other jurisdiction.


Section 8.6                          Waiver


At any time, the Buyer, on the one hand, and the Seller, on the other hand, may
(a) extend the time for the performance of any of the obligations of the other
party or parties, as the case may be, (b) waive any inaccuracies in the
representations and warranties of the other party or parties, as the case may
be, contained in this Agreement or in any document delivered under this
Agreement or (c) subject to Requirements of Law, waive compliance with any of
the covenants or conditions contained in this Agreement.  Any agreement on the
part of a party to any extension or waiver shall be valid only if set forth in
an instrument in writing signed by such party.  The failure of any party to
assert any of its rights under this Agreement or otherwise shall not constitute
a waiver of such rights.


Section 8.7                          Survival


All representations and warranties contained in this Agreement shall survive at
Closing for a period of one (1) year (the "Expiration Date").  Any
representation, warranty or indemnity which is the subject of a claim or dispute
asserted in writing (or the subject of a proceeding) on




-14-

--------------------------------------------------------------------------------

 
or prior to the Expiration Date shall survive with respect to such claim or
dispute until its final, non-appealable resolution.


Section 8.8                          Counterparts; Facsimile/E-mail


This Agreement may be executed in several counterparts, each of which shall be
an original and all of which shall constitute one and the same Agreement. 
Signature pages exchanged by facsimile or e-mail shall be fully binding.


Section 8.9                          Expenses


Each party shall pay all costs and expenses incurred or to be incurred by, or on
behalf of, such party and its Affiliates in negotiating and preparing this
Agreement and carrying out the transactions contemplated hereby, including,
without limitation, the fees and expenses of attorneys, investment bankers,
finders, brokers, accountants and other professionals.


Section 8.10                       Notices


Notices hereunder will be in writing and in tangible form (rather than by e-mail
or similar electronic form) and served by certified United States Mail or
express overnight delivery and shall be deemed effective upon receipt.


Notices to Seller will be addressed to:                                  THC
Farmaceuticals, Inc.
7170 E. McDonald Dr., Suite 3
Scottsdale, Arizona 85253


Notices to the Buyer will be addressed to:                      Rocky Mountain
Ayre, Inc.
3500 South Dupont Highway
Dover, Delaware 1990 l


Section 8.11                       Remedies; Specific Performance


Except as otherwise provided in this Agreement, any and all remedies expressly
conferred upon a party shall be cumulative with and not exclusive of any other
remedy contained in this Agreement, at law or in equity and the exercise by a
party of any one remedy shall not preclude the exercise of any other remedy. 
The parties to this Agreement agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. t is accord
agreed that the parties shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement (without proving actual damages or posting a bond
or other security), this being in addition to any other remedy to which they are
entitled at law or in equity.


[Signature Page to Follow]






-15-

--------------------------------------------------------------------------------

 






IN WITNESS WHEREOF, the parties have executed this Asset Purchase Agreement as
of the date first above written.




BUYER:
 
SELLER:
     
ROCKY MOUNTAIN AYRE, INC.
 
THC FARMACEUTICALS, INC.
                     
By:
TIMOTHY AYRE
 
By:
ERIC MILLER
       
Eric Miller, its President
Name:
Timothy Ayre
               
Title:
President
     





                                                   
















 
-16-